DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The Preliminary Amendment, filed on February 28, 2019, has been received and made of record.  Claims 7-9, 11 and 12 have been amended.  The specification has been amended to cross-reference a prior application.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2017109938410, filed in China on October 30, 2017, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on August 23, 2019 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate both a filter lens and filter film layer.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting groove” of claim 12 and 13 and the “image processing module” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image processing module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “wherein the filter comprises a filter film layer disposed on a light receiving surface of the 10photoelectric sensor”.  However, claim 4, from which claim 6 depends, already establishes “a filter disposed between the lighting lens and the reflector”, and claim 1, from which claims 4 and 6 depend, already establishes “a reflector arranged to be capable of reflecting the light from the lighting lens towards the photoelectric sensor”.  Given the pre-established order of elements set forth by claims 1 and 4, claim 6 cannot logically locate the filter “on a light receiving surface of the 10photoelectric sensor”.  In light of above, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim recites “the photoelectric sensor and the reflector are configured to be mountable to a backplane of the display device.”  The claim, as currently written, recites the photoelectric sensor and reflector in an unassembled state in relation to said backplane.  The claim is not directed to a method of manufacture, therefore one skilled in the art would not be on adequate notice regarding the metes and bounds of the claim.  In light of this, the claim is indefinite for failing to particularly 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2009/0002797 to Kwong et al. (hereinafter “Kwong”).
	Regarding claim 1, Kwong teaches a camera module mounted in a display device (e.g., figs. 1A-2A), comprising a lighting lens configured to collect light (e.g., figs. 1A and 2A, element 106; [0017], [0021]), a photoelectric sensor configured to convert the light collected by the lighting lens into a corresponding electrical signal (e.g., fig. 2A, element 204; [0021]), and a reflector arranged to be capable of reflecting the light from the lighting lens towards the photoelectric sensor (e.g., fig. 2A, element 124; [0023]).  
Regarding claim 2, Kwong teaches all of the limitations of claim 2 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the display device comprises a display module, the display module has a display surface, and the lighting 
Regarding claim 3, Kwong teaches all of the limitations of claim 3 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a direction of the light reflected from the reflector to the photoelectric sensor is perpendicular to a light receiving surface of the photoelectric sensor (e.g., fig. 2A, see light path 220).  
Regarding claim 4, Kwong teaches all of the limitations of claim 4 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the camera module further comprising a filter disposed between the lighting lens and the reflector for filtering out the light in a particular wavelength band ([0023], “The mirror front surface 206 may be composed of or coated with at least partially reflective material so as to reflect at least a portion of incoming light.”) 
Regarding claim 6, Kwong teaches all of the limitations of claim 6 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the filter comprises a filter film layer disposed on a light receiving surface of the 10photoelectric sensor or disposed on a reflecting surface of the reflector ([0023], “The mirror front surface 206 may be composed of or coated with at least partially reflective material so as to reflect at least a portion of incoming light.”) 
Regarding claim 7, Kwong teaches all of the limitations of claim 7 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein a reflecting surface of the reflector is a mirror surface (e.g., [0023]) or a prism surface.  
Regarding claim 8, Kwong teaches all of the limitations of claim 8 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the lighting lens comprises a single lens (e.g., fig. 2A, element 106) or a plurality of lenses arranged coaxially.  
Regarding claim 9, Kwong teaches all of the limitations of claim 9 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching the camera module further comprising a circuit board electrically connected to the photoelectric sensor for transmitting the electrical signal converted by the photoelectric sensor to an image processing module ([0021], The image sensor 204 may be optionally positioned on a camera printed circuit board (PCB) 202 that provides for operation and control of the image sensor 204, including capturing, processing, and storing images). 
Regarding claim 10, Kwong teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 1, supra) including teaching wherein the photoelectric sensor and the reflector are configured to be mountable to a backplane of the display device (figs. 1A and 2A, wherein the wherein the photoelectric sensor and the reflector would be at least indirectly mounted to a backplane to maintain position).  
Regarding claim 11, Kwong teaches a display device comprising a display module and the camera module according to any one of claim 1 (see the 35 U.S.C. 102 rejection of claim 1, supra), wherein the display module has a display surface (e.g., figs. 1A and 2A; as the claim does not limit the metes and bounds of what may be .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong in view of U.S. Patent Publication No. 2013/0201289 to Billerbeck et al. (hereinafter “Billerbeck”).
Regarding claim 5, Kwong teaches all of the limitations of claim 5 (see the 35 U.S.C. 102 rejection of claim 4, supra) except for being found by the Examiner to expressly disclose wherein the filter comprises a filter lens disposed between the lighting lens and the reflector.  
A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong in view of U.S. Patent Publication No. 2018/0316835 to Files et al. (hereinafter “Files”).
Regarding claim 14, Kwong teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 11, supra) except for being found by the Examiner to expressly disclose wherein the number of the camera modules is plural.
Nevertheless, providing multiple camera modules is well-known in the imaging arts.  For example, Files teaches providing two forward facing cameras ([0003]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have provided two camera modules as taught by Files with the display device and camera configuration as taught by Kwong, as a means of providing A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	U.S. Patent Publication No. 2003/0036365 to Kuroda teaches a mobile device with folded camera optics employing a prism.
	U.S. Patent Publication No. 2009/0128682 to He et al. teaches a folded optics device wherein the reflective element includes a filter coating.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697